         Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 1 of 23



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                               : Civil Action
PRESIDENT, INC., et al.,                          :
                                                  :
                       Plaintiffs,                :
                                                  : No.: 2:20-cv-966
       v.                                         :
                                                  :
KATHY BOOCKVAR, et al.,                           :
                                                  :
                       Defendants.                : Judge J. Nicholas Ranjan

                CERTAIN DEFENDANT COUNTIES’ BRIEF IN SUPPORT
                  OF MOTION TO DISMISS AMENDED COMPLAINT

       Defendants Boards of Elections of Armstrong, Bedford, Blair, Centre, Columbia,

Dauphin, Fayette, Huntingdon, Indiana, Lackawanna, Lawrence, Lebanon, Mercer, Montour,

Northumberland, Venango, and York Counties (collectively the “Counties”) file this Brief in

Support of their Motion to Dismiss Plaintiffs’ Amended Complaint pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6).

I.     INTRODUCTION

       Like its predecessor, Plaintiffs’ Amended Complaint remains a suit in search of a harm.

Plaintiffs continue to allege that some elements of some Defendants’ election administration may

permit ballot fraud or election tampering, which may go undetected, and may dilute legal votes in

an election that has not yet occurred. Plaintiffs’ alleged harm is still speculative and hypothetical

and does not sufficiently establish constitutional standing, which requires a “concrete and

particularized” invasion of a legally protected interest.

       The Amended Complaint attempts to overcome Plaintiffs’ lack of standing by bolstering

their allegations that Defendants inconsistently applied Pennsylvania’s Election Code during the

Primary Election. Plaintiffs then prognosticate that those past issues with the Primary Election
         Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 2 of 23



will apply to the November 3, 2020 General Election yet continue to fail to meet their burden of

alleging an actual and concrete injury sufficient to support constitutional standing.

       Plaintiffs also lack constitutional standing because Plaintiffs’ claims are not redressable.

Plaintiffs ask the Court to “prevent” future problems that may or may not happen. Standing

cannot exist for injunctive and declaratory relief if the adjudication rests on contingent future

events that may not occur. In actuality, Plaintiffs are requesting the Court to advise Defendants

how to apply the Election Code in the General Election without regard for any guidance or

changes from the General Assembly, Department of State, Commonwealth Court, or County

Boards of Elections in the upcoming months.

       Plaintiffs also fail to plead sufficient facts to establish prudential standing, which, among

other things, requires Plaintiffs to present claims that are not abstract questions of wide public

significance amounting to generalized grievances more appropriately addressed by the

representative branches. Plaintiffs’ claims could be raised by any Pennsylvania voter and are

indisputably of wide public significance. The errors and inconsistencies alleged by Plaintiffs are

much better addressed by the General Assembly. The General Assembly has already passed new

legislation establishing a General Election procedure for handling electors who applied for, but

did not vote, an absentee or mail-in ballot and are attempting to vote at their polling place on

election day. This legislation moots one of Plaintiffs’ alleged harms.

       Plaintiffs Donald J. Trump For President, Inc. (“Trump Campaign”) and the Republican

National Committee (“RNC”) claim they have special access to standing as political

organizations in an attempt to overcome their standing hurdles.              However, status as a

representative organization alone is insufficient; political parties and campaigns still must satisfy

both constitutional and prudential standing, neither of which they can do.




                                                 2
         Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 3 of 23



       Should this Court hold that Plaintiffs have standing, the Counties again request that the

Court abstain from adjudicating this matter. In light of the Court’s request that the parties avoid

restating arguments in their motions to dismiss (ECF No. 124, ¶ II), the Counties join and adopt

in full the abstention arguments contained in the Memorandum of Law in Support of Motion to

Dismiss the Amended Complaint filed by Defendants Boards of Elections of Bucks, Chester,

Montgomery, and Philadelphia Counties (“Bucks County Memorandum”). The Counties also

join and adopt in full the argument contained in the Bucks County Memorandum that Plaintiffs’

claims are barred by the doctrine of sovereign immunity. In addition, the Counties join and

adopt in full the argument contained in Defendant Secretary of the Commonwealth Kathy

Boockvar’s Memorandum of Law in Support (“Commonwealth Memorandum”) that Plaintiffs’

poll watcher claims (Counts IV and V) should be dismissed under Federal Rule 12(b)(6).

       Lastly, the claims associated with new allegations asserted in the Amended Complaint

fail to state a claim upon which relief can be granted and should be dismissed under Federal Rule

12(b)(6) since they are not pled with sufficient specificity to establish a plausible claim.

II.    STANDARD OF REVIEW

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) challenges the

power of a federal court to hear a claim. Gould Elecs. v. U.S., 220 F.3d 169, 178 (3d Cir. 2000).

Subject-matter jurisdiction “refers to the courts’ statutory or constitutional power to adjudicate

the case.” N.L.R.B. v. New Vista Nursing & Rehab., 719 F.3d 203, 211 (3d Cir. 2013). The

party asserting jurisdiction “bea[rs] the burden of proving that jurisdiction exists.” Castro v.

United States Dep't of Homeland Sec., 835 F.3d 422, 429 (3d Cir. 2016). If the Court determines

that it lacks subject matter jurisdiction, the Court must dismiss the action. Fed. R. Civ. P.

12(h)(3). "A motion to dismiss for want of standing is . . . properly brought pursuant to Rule

12(b)(1), because standing is a jurisdictional matter." Ballentine v. United States, 486 F.3d 806,


                                                  3
         Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 4 of 23



810 (3d Cir. 2007).

       To survive a motion to dismiss brought under Federal Rule of Civil Procedure 12(b)(6),

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).            Although the court must accept all the

allegations in the complaint as true and view reasonable inferences in the light most favorable to

the plaintiff, Erickson v. Pardus, 551 U.S. 89, 94 (2007), the determination as to whether a

complaint contains a plausible claim for relief is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

III.   ARGUMENT

       A.      Plaintiffs Lack Standing to Pursue Their Claims

               i.      Plaintiffs Bear the Burden of Alleging Sufficient Facts to Satisfy the
                       Constitutional and Prudential Standing Requirements

       A litigant must satisfy both constitutional and prudential requirements to have standing.

Landes v. Tartaglione, No. 04-CV-3164, 2004 U.S. Dist. LEXIS 21694, at *4 (E.D. Pa. Oct. 25,

2004) aff’d, 153 F. App'x 131, 132 (3d Cir. 2005). To establish constitutional standing, Plaintiffs

must adequately establish “(1) an injury in fact (i.e., a ‘concrete and particularized’ invasion of a

‘legally protected interest’); (2) causation (i.e., a ‘fairly traceable’ connection between the

alleged injury in fact and the alleged conduct of the defendant); and (3) redressability (i.e., it is

‘likely’ and not ‘merely speculative’ that the plaintiff's injury will be remedied by the relief

plaintiff seeks in bringing suit).” Common Cause v. Pa., 558 F.3d 249, 258 (3d Cir. 2009).

       Prudential standing requires Plaintiffs’ Amended Complaint to (1) assert Plaintiffs’ own

rights and not the rights of third parties; (2) present claims that are not “abstract questions of

wide public significance which amount to generalized grievances shared and most appropriately



                                                 4
         Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 5 of 23



addressed in the representative branches”; and (3) fall within the zone of interests protected by

statute or constitutional provision. Landes, 2004 U.S. Dist. LEXIS 21694, at *5-6.

               ii.     The Harm Alleged in Plaintiffs’ Amended Complaint

       Plaintiffs’ alleged harm stems from purported issues with Defendants’ application of the

Commonwealth’s Election Code during the Primary Election. Plaintiffs claim six issues: (1)

some counties approved all applications for absentee or mail-in ballots without performing the

requisite verification; (2) some counties accepted mail-in and absentee ballots at locations other

than their offices; (3) there were issues with the Commonwealth’s SURE system that caused

duplicate or unmailed absentee and mail-in ballots; (4) there was uneven treatment of electors

who applied for but did not vote an absentee or mail-in ballot and sought to vote at their polling

place on election day; (5) some counties counted mail-in and absentee ballots without official

election ballot secrecy envelopes, with texts, marks, or symbols indicating elector information,

without a completed declaration, or that were delivered by third-parties; and (6) poll watchers

from outside counties were not permitted. (See generally Amended Complaint (“AC”), ECF No.

232, ¶¶ 103-189).

        Specifically, Plaintiffs claim that several counties followed guidance from the

Pennsylvania Department of State and approved all applications for absentee or mail-in ballots

without performing the requisite verification of the applicant’s qualifications or identification by

comparison with the applicant’s permanent registration card. (AC ¶ 121). Plaintiffs, however,

allege no specifics in regard to this supposed practice and do not specifically allege that this

practice will continue in the General Election. Plaintiffs also do not claim that the failure to

verify any applicant’s qualifications was caused by fraud or resulted in specific harm.

       Plaintiffs also allege 20 counties allowed absentee and mail-in ballots to be returned to

unmonitored and unsecure drop boxes located in such places as shopping centers, parking lots,


                                                 5
         Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 6 of 23



fairgrounds, parks, retirement homes, college campuses, fire halls, municipal government

buildings, and elected officials’ offices, all supposedly in violation of the Election Code. (AC ¶¶

126-29, 131-32). Plaintiffs also claim the notice given for the use of these other locations failed

to comply with the Election Code’s notice publication requirements. (AC ¶ 130).

       Plaintiffs speculate that the use of drop boxes facilitated “illegal” voting and ballot

harvesting, which in the future may result in the dilution of validly cast ballots. (AC ¶¶ 202,

212). Plaintiffs also claim that Defendants’ use of drop-boxes increased the potential for ballot

fraud or tampering and increased the likelihood of confusion. (AC ¶¶ 203, 243). Plaintiffs

further speculate Defendants will repeat all of these practices in the upcoming General Election.

(AC ¶ 244).     Yet Plaintiffs do not allege any instances of actual fraud, illegal voting, or

tampering having actually occurred due to mail-in and absentee ballots being returned to

locations other than the Counties’ offices.

       Next, Plaintiffs claim that Allegheny County had an issue with the Commonwealth’s

SURE system that caused the printing and mailing of duplicate mail-in and absentee ballots.

(AC ¶ 135). Several Allegheny County residents allegedly reported that they never received

their mail-in or absentee ballots. (AC ¶ 136). However, Plaintiffs do not allege this will happen

again nor do they seek any specific relief pertaining to this alleged issue.

       Plaintiffs also claim that many County Election Boards, in violation of the Election Code,

followed the guidance of the Department of State and denied electors who had applied for but

not voted their absentee or mail-in ballots the right to vote a regular ballot in person at the

polling places. (AC ¶¶ 149, 255). Plaintiffs allege that double voting occurred due to these

practices in Philadelphia County. (AC ¶¶ 150, 258). Plaintiffs, however, can only speculate that

these practices will be repeated by Defendants in the General Election. (AC ¶ 259). Moreover,

Plaintiffs ignore, as further discussed below, the legislation addressing these issues that takes


                                                  6
         Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 7 of 23



effect for the General Election. See 25 P.S. §§ 3146.6(b)(3), 3150.16(b)(3).

       Plaintiffs next allege that some counties, in violation of the Election Code, counted

absentee and mail-in ballots that either lacked an official election ballot secrecy envelope or

contained text, marks or symbols that revealed the identity of the elector, the elector’s political

affiliation, or the elector’s candidate preference. (AC ¶¶ 157-59, 201). Plaintiffs allege solely

upon information and belief that Philadelphia County counted such ballots. (AC ¶ 158).

Similarly, Plaintiffs generally assert that some Defendants counted absentee and mail-in ballots

that were delivered in-person by third parties or did not include on the outside envelope a

complete declaration dated and signed by the elector. (AC ¶¶ 201, 211). The only specific

allegation made by Plaintiffs in this regard is that Delaware County announced the day before

the Primary Election that it was permitting third-party delivery of absentee and mail-in ballots

for non-disabled voters that could be returned to any poll location. (AC ¶ 128). However,

Plaintiffs do not claim that any of these supposed disqualifying events and circumstances were

the result of fraud. Plaintiffs also do not specifically allege that any ballots without declarations

or that were delivered by third parties were actually counted by Defendants.

       Lastly, Plaintiffs generally allege that the Commonwealth’s rule against voters serving as

poll watchers in counties other than their county of residence adversely impacts Plaintiffs. (AC ¶

175). Plaintiffs further make unsubstantiated claims that there is a burden in attempting to locate

available, qualified registered electors who can serve as poll watchers. (AC ¶ 180). Plaintiffs do

not allege that they were unable to locate qualified poll watchers in any county in the Primary

Election or in any past election.

       In addition to the potential for fraud, Plaintiffs claim the counties inconsistently applied

the Election Code during the Primary Election. (See AC ¶ 164). Plaintiffs speculate that “there

is no reason to believe things will be different during the November 3, 2020 General Election.”


                                                 7
         Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 8 of 23



(AC ¶ 190). They then ask the Court to “prevent” Defendants from “making the same mistake

twice.” (AC ¶ 192). However, there is nothing in the Amended Complaint indicating these

alleged “mistakes” will be repeated or caused any cognizable harm in the first instance. Instead

of bringing an action for violations of the Election Code under state statutory law or challenging

the Primary Election, Plaintiffs try to transform the alleged Election violations into constitutional

claims. However, to do so, Plaintiffs are subject to the standing requirements of constitutional

claims – requirements they cannot meet.

               iii.    Plaintiffs’ Amended Complaint Fails to Adequately Establish an Injury in
                       Fact

       Plaintiffs’ Amended Complaint fails to satisfy the constitutional standing requirements

because the injuries asserted are not “concrete and particularized,” but instead are conjectural

and hypothetical. Although Plaintiffs challenge Defendants’ implementation of the recently

enacted mail-in voting provisions, they focus their allegations on the mere possibility of future

harm that may never occur.

       Plaintiffs litter their allegations with events and consequences that may not ever come to

be. For instance, Plaintiffs claim certain Defendants’ collection of absentee and mail-in ballots

in drop-boxes in the Primary Election increased the potential for voter fraud. (AC ¶¶ 203, 211,

220). They also claim the decision by certain Defendants to count ballots cast in the Primary

Election without a secrecy envelope, with prohibited text, marks or symbols, without a

completed declaration, or that were delivered by a third-party increased the potential for voter

fraud. (AC ¶¶ 203, 211, 220). Finally, Plaintiffs claim Defendants’ implementation of the

Election Code’s poll watcher residency requirements in the Primary Election fostered “an

environment that encourages ballot fraud or tampering, and preventing the Commonwealth,

candidates and political parties from ensuring that the General Election is free, fair, and



                                                 8
         Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 9 of 23



transparent.” (AC ¶¶ 228, 234, 243, 250). Plaintiffs assert a parade of horribles based solely on

conjecture.

       Plaintiffs do not identify any act of fraud, or any “concrete and particularized’ harm,

resulting from Defendants’ administration of the Primary Election. Instead, Plaintiffs speculate

some elements of some Defendants’ election administration may permit ballot fraud or election

tampering in the General Election, which may go undetected, and may dilute legal votes.

       Plaintiffs’ amendments attempt to sidestep the standing deficiencies in their original

Complaint by asserting voter dilution caused by the counties inconsistent application of the

Election Code. (See, e.g., AC ¶¶ 138-149, 152-164). Plaintiffs’ Amended Complaint again cites

Pierce v. Allegheny Cty. Bd. of Elections, 324 F.Supp.2d 684 (W.D. Pa. 2003) in support. (AC ¶

164). In Pierce, this Court held that the plaintiffs pled a sufficient injury by alleging that there

was no mechanism for absentee ballots to be challenged for alleged violations of the Election

Code and the United States Constitution. Id. at *692. The Court found inconsistencies in the

Allegheny County’s Board of Elections’ acceptance of hand-delivered absentee ballots. Id. at

689-90. Importantly, Pierce was brought after the harm was explicitly apparent (the acceptance

of 937 hand-delivered absentee ballots) and the decision was post-election. The redress plaintiffs

sought was specifically limited to those 937 absentee ballots. Id. at 707-08.

       In contrast to Pierce, Plaintiffs allege hypothetical harm far in advance of the General

Election before any specific harm is apparent and seek redress for that hypothetical harm. “The

Supreme Court has consistently dismissed cases for lack of standing when the alleged future

harm is neither imminent nor certainly impending.” Reilly v. Ceridian Corp., 664 F.3d 38, 42 (3d

Cir. 2011). “A threatened injury must be ‘certainly impending,’” Whitmore v. Arkansas, 495

U.S. 149, 158 (1990), and “proceed with a high degree of immediacy, so as to reduce the

possibility of deciding a case in which no injury would have occurred at all.” Lujan v. Defenders


                                                 9
        Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 10 of 23



of Wildlife, 504 U.S. 555, 564 n. 2, (1992); Whitmore, 495 U.S. at 155 (Imminence requirement

“ensures that courts do not entertain suits based on speculative or hypothetical harms.”).

        The instant case is much more akin to Paher v. Cegavske, in which the court held that

registered voters and a candidate’s purported injury of having their votes diluted due to

ostensible election fraud in an upcoming election could conceivably be raised by any Nevada

voter and therefore “did not satisfy the requirement that plaintiffs must state a concrete and

particularized injury.” No. 3:20-cv-00243-MMD-WGC, 2020 U.S. Dist. LEXIS 76597, at *14

(D. Nev. Apr. 30, 2020). The court held the alleged harm of voter dilution at the upcoming

election was speculative at best. Id.; see also Am. Civil Rights Union v. Martinez-Rivera, 166 F.

Supp. 3d 779, 789 (W.D. Tex. 2015) (“[T]he risk of vote dilution [is] speculative and, as such,

[is] more akin to a generalized grievance about the government than an injury in fact.”).

        Like here, the plaintiffs in Paher attempted to amend their complaint to overcome their

standing issues. Paher v. Cegavske, No. 3:20-cv-00243-MMD-WGC, 2020 U.S. Dist. LEXIS

92665, at *6 (D. Nev. May 27, 2020). However, the court again held that plaintiffs failed “to

more than speculatively connect the specific conduct they challenge—that mail-in ballots are

sent to Nevada voters without request for an absentee ballot—and the claimed injury—direct

voter   disenfranchisement     or   disenfranchisement     through    vote    dilution   (in   sum,

disenfranchisement).” Id. at * 11-12.

        Plaintiffs’ request for this Court to address these alleged issues in advance of the General

Election introduces another link in the hypothetical chain of events they allege may have

occurred in the Primary. To reach Plaintiffs’ ultimate concern, the potential for vote dilution in

the General Election, one must assume Defendants will exactly replicate administrative practices

from the Primary Election in the General Election, and again these practices may permit ballot

fraud or election tampering, which may go undetected, and may dilute legal votes.


                                                10
        Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 11 of 23



Consequently, Plaintiffs’ alleged injury is speculative at best.

               iv.     Plaintiffs’ Amended       Complaint     Fails   to   Adequately     Establish
                       Redressability

       Plaintiffs also fail to sufficiently plead the constitutional standing requirement of

redressability. Standing will not exist for injunctive relief and declaratory relief if “adjudication

... rests upon ‘contingent future events that may not occur as anticipated or indeed may not occur

at all.’” Giterman v. Pocono Med. Ctr., 361 F. Supp. 3d 392, 408 (M.D. Pa. 2019) (quoting Pryor

v. National Collegiate Athletic Ass'n., 288 F.3d 548, 561 (3d Cir. 2002)); see also Harty v.

Grand-Sasso, Inc., No. 18-CV-5474, 2019 WL 2423095, at *4 (E.D. Pa. June 7, 2019).

       Plaintiffs improperly ask this Court to “prevent” future problems that may or may not

happen. (See AC ¶ 191).        Plaintiffs’ proposed relief is a request for the Court to advise

Defendants how to apply the Election Code in the General Election without regard for any

guidance or changes from the General Assembly, Department of State, Commonwealth Court, or

County Board of Elections in the upcoming months. Thus, any decision on this case would be an

advisory opinion, “based on a hypothetical set of facts, without sufficient information to support

findings.” Constitution Party v. Cortes, 712 F. Supp. 2d 387, 397 (E.D. Pa. March 31, 2010).

       Accordingly, Plaintiffs fail to satisfy the constitutional requirements for standing.

               v.      Plaintiffs’ Amended Complaint Also Fails to Plead the Prudential
                       Standing Requirements

       Plaintiffs’ Amended Complaint also fails to satisfy the prudential standing requirements

because their claims present abstract questions of wide public significance that are more

appropriately addressed by the General Assembly. See Landes, 2004 U.S. Dist. LEXIS 21694, at

*5-6. The Amended Complaint unabashedly and repeatedly states that “all qualified

Pennsylvania voters” share Plaintiffs’ concerns about election integrity. (AC ¶¶ 213, 220, 230,

234, 246, 250). Such a large-scale claim of standing is improper. See Stein v. Cortes, 223 F.


                                                 11
        Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 12 of 23



Supp. 3d 423, 433 (E.D. Pa. 2016) (“It also appears that Plaintiffs seek to protect the rights of all

Pennsylvania voters. . . there is no authority to support such an invocation of standing.”).

       Plaintiffs’ alleged harm is so widespread that it amounts to a general grievance rather

than a particularized harm. In Landes, a registered voter generally attacked Pennsylvania’s

absentee voting law, but did not allege her right to vote had been adversely affected by absentee

voting. 2004 U.S. Dist. LEXIS 21694 at *7. As do Plaintiffs here, the challenger in Landes

generally claimed absentee ballots could result in fraud or other election problems. Id. As the

Landes court noted, this is “the sort of hypothetical harm that federal courts consistently refuse to

address.” Id. Concerns for the integrity of mail-in voting, like concerns for the integrity of

absentee voting, “involve questions of wide public significance that are most appropriately

addressed by the legislative branch.” Id.; see also Paher, 2020 U.S. Dist. LEXIS 76597, at *14

(“Plaintiffs' purported injury of having their votes diluted due to ostensible election fraud may be

conceivably raised by any Nevada voter. Such claimed injury therefore does not satisfy the

requirement that Plaintiffs must state a concrete and particularized injury.”).

       The errors and inconsistencies alleged by Plaintiffs are better addressed by the General

Assembly due to their wide public significance.          The General Assembly recently passed

legislation establishing a new procedure for handling electors who applied for but did not vote an

absentee or mail-in ballot and are attempting to vote at their polling place on election day. Act

12 of 2020, which applies to the General Election, amended the Election Code to provide:

               [A]n elector who requests an absentee [or mail-in] ballot and who is not
               shown on the district register as having voted the ballot may vote at the
               polling place if the elector remits the ballot and the envelope containing
               the declaration of the elector to the judge of elections to be spoiled and the
               elector signs a statement subject to the penalties under 18 Pa.C.S. § 4904
               (relating to unsworn falsification to authorities).

25 P.S. §§ 3146.6(b)(3), 3150.16(b)(3). Otherwise, the elector will not be permitted to vote at the



                                                 12
        Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 13 of 23



polling place except for by provisional ballot. 25 P.S. §§ 3146.6, 3150.16. This legislation moots

one of Plaintiffs’ alleged harms and demonstrates that Plaintiffs’ complaints are more

appropriately addressed by the General Assembly.

       Because Plaintiffs fail to satisfy the prudential requirements for standing to assert their

claims, Defendants respectfully request dismissal of the Amended Complaint in its entirety.

               vi.     Organizational Standing Does Not Excuse the Need for Plaintiffs to
                       Satisfy the Constitutional and Prudential Requirements for Standing

       The classification of the RNC and the Trump Campaign as political organizations does

not excuse their standing deficiencies described above. Plaintiffs note the Middle District found

political parties can have standing as representatives of party electors and endorsed candidates in

Orloski v. Davis, 564 F. Supp. 526 (M.D. Pa. 1983). (See ECF No. 120, pp. 3-4). However,

candidates and political organizations, like any other plaintiff, must satisfy both constitutional

and prudential requirements for standing. See Stein, 223 F. Supp. 3d 423; Constitution Party v.

Cortes, 712 F. Supp. 2d 387 (E.D. Pa. 2010) aff’d, 433 F. App'x 89 (3d Cir. 2011).

       Plaintiffs in Orloski challenged the application of “limited voting” to a statewide

Commonwealth Court election because it limited each elector to two votes to fill three vacancies.

The Court found the law’s limit on plaintiff voters’ ability to vote for a full slate of candidates to

fill all vacancies on the Commonwealth Court, while not so restricting any other state judicial

election, sufficient injury to establish standing. Id. at 530. The Court went on to find that the

plaintiff political party had standing as a representative of individual members who had standing

to file suit. Id. at 531. The Court also found the interest the organization sought to protect,

“unlimited voting for Democratic candidates to the Commonwealth Court, was germane to the

organizational purpose.” Id. at 531. In sum, the individuals and organizations in that case were

able to demonstrate sufficient injury, causation, and redressability to satisfy constitutional and



                                                 13
        Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 14 of 23



prudential standing.

       In contrast, Plaintiffs in the present case do not allege that any of their candidates are

unable to run in the election or that their voters lack access to a full array of candidates, but

rather only that their vote may be diluted due to voting procedures, which is insufficient to confer

standing. These claims are akin to those presented by a presidential candidate in Stein, 223 F.

Supp. 3d 423, and political parties in Constitution Party, 712 F. Supp. 2d 387.

       In Stein, unsuccessful presidential candidate Dr. Jill Stein filed an action seeking a

recount of the 2016 general election results. 223 F. Supp. 3d at 426. Dr. Stein questioned

whether voting machines might have been hacked during the 2016 general election. Id. She did

not, however, allege any votes were incorrectly counted. Id. at 432. The Court concluded that Dr.

Stein’s “allegation that voting machines may be ‘hackable,’ and the seemingly rhetorical

question they pose respecting the accuracy of the vote count, simply do not constitute injury-in-

fact.” Id. at 432. The Court then addressed the generalized nature of the claims, noting

“‘candidates for public office may be able to assert the rights of voters,’ but only where the

plaintiff herself suffers an injury and voters are ‘hindered from asserting [their] own rights and

share[] an identity of interests with the plaintiff’.” Id. at 433 (citing Pa. Psychiatric Soc'y v.

Green Spring Health Svcs., Inc., 280 F.3d 278, 288 & n.10 (3d Cir. 2002). The plaintiffs

likewise failed to establish redressability, as the extraordinary relief sought (i.e. a hand recount

of sample ballots and forensic examination of certain voting systems) would not redress the

alleged injuries. Thus, the Court concluded “because Plaintiffs have alleged speculative injuries

that are not personal to them and could not be redressed by the relief they seek (or any relief I

could order), they are without standing to bring their claims.” Id. at 434.

       Similarly, in Constitution Party, plaintiffs challenged the constitutionality of several

Election Code provisions that, combined, permitted courts to tax non-majority candidates with


                                                14
        Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 15 of 23



litigation costs and attorney fees in the context of a ballot challenge. 712 F. Supp. 2d at 392-93.

Plaintiffs alleged the possibility of being assessed costs had the potential to chill ballot access.

The court found the threat to be "conjectural or hypothetical" and traceable to the actions of third

parties rather than the defendants.      Id. at 396 – 397.      The Court also found a lack of

redressability, noting any opinion in the case would be “based on a hypothetical set of facts,

without sufficient information to support findings” requiring it to “assume a nomination paper

would be challenged, the nomination paper would be held invalid, the challenger would seek

costs, and the costs would be assessed.” Id.

       Stein and Constitution Party demonstrate that candidates, their campaigns, and political

parties cannot sidestep the requirements of constitutional and prudential standing. Therefore, the

hypothetical nature of Plaintiffs’ claims, and resulting lack of causation and redressability, are as

fatal in the instant case as they were in Stein and Constitution Party.

       B.      Plaintiffs’ New Allegations Fail to State Claims Upon Which Relief Can Be
               Granted

               i.      Plaintiffs’ Claims of Election Boards’ Failure to Verify the Identification
                       and Qualification for Each New Applicant for a Ballot Should Be
                       Dismissed Pursuant to Rule 12(b)(6)

       Plaintiffs’ Amended Complaint asserts new allegations that some Defendants approved

applications for absentee or mail-in ballots without performing the requisite verification of the

applicant’s qualifications or identification by comparison with the applicant’s permanent

registration card. (AC ¶ 121). Plaintiffs seek a declaration or injunction mandating that County

Election Boards verify the identification and qualification for each such applicant by comparing

the application information to the information contained on the applicant’s permanent

registration. (AC, pp. 71-72, (E) and (J)).




                                                 15
         Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 16 of 23



        Plaintiffs fail to state a claim for relief that is plausible on its face under Twombly and

Iqbal, which require “specificity in pleading before allowing a potentially massive factual

controversy to proceed.” In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 370 (3d Cir. 2010)

(quoting Twombly, 550 U.S. at 558). Plaintiffs fail to make any specific allegations that any

Defendants failed to perform the requisite verification for applications for absentee or mail-in

ballots, let alone any allegations that this practice will continue in the General Election.

Plaintiffs also do not plead that the failure to verify any applicant’s qualifications has specifically

caused any fraud or harm.

        Plaintiffs’ allegations and claims rest entirely on an incorrect interpretation of one

sentence from the January 10, 2020 Guidelines from the Department of State. (AC ¶ 118).

Plaintiffs implausibly conclude that the Department’s guidance that in-person applications for a

mail-in or absentee ballots cannot be denied unless there is a bona fide objection “means the

County Boards should just approve all submitted applications.” (AC ¶ 118, 120; January 10,

2020 Guidelines1, pp. 3-4).         Plaintiffs have no allegations that any county interpreted the

guidance this way. Consequently, Plaintiffs fail to plead a viable claim.

        Additionally, there is no basis for a declaratory judgment or § 1983 claim because

Plaintiffs fail to plead an intentional practice by the counties. See Acosta v. Democratic City

Comm., 288 F. Supp. 3d 597, 644 (E.D. Pa. 2018) (“[T]he due process clause [does] not

‘guarantee against errors in the administration of [an] election’”; “although the due process

clause ‘may outlaw purposeful tampering by state officials,’ it [does] not require ‘that elections

be free of error.’”). There are no specific allegations establishing that Defendants’ alleged failure

to verify any applicant’s qualifications was intentional, rather than an administrative error.


1
 The Guidelines are cited by Plaintiffs in the Amended Complaint as available at: https://www.dos.pa.gov/Voting
Elections/OtherServicesEvents/Documents/PADOS_Act%2077_Absentee%20and%20Mail-in%20Guidance.pdf.


                                                      16
        Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 17 of 23



                ii.        Plaintiffs’ Claims of Election Boards’ Counting Absentee and Mail-in
                           Ballots That are Delivered In-Person by Third-Parties for Non-Disabled
                           Voters Should Be Dismissed Pursuant to Rule 12(b)(6)

        Plaintiffs’ Amended Complaint seeks a declaration or injunctive relief barring Boards of

Elections from counting absentee and mail-in ballots delivered in-person by third-parties for non-

disabled voters. (AC ¶¶ 5, 192, pp. 70-72, (C) and (H)). Plaintiffs generally assert that some

Defendants counted absentee and mail-in ballots that were delivered in-person by third parties.

(AC ¶¶ 201, 211). Beyond generally asserting the negatives of ballot harvesting, (AC ¶¶ 73-81),

the only specific allegation made by Plaintiffs is that the Delaware County Board of Elections

announced the day before the Primary Election that it was permitting third-party delivery of

absentee and mail-in ballots for non-disabled voters to any poll location. (AC ¶ 128).

        Plaintiffs fail to specifically allege that any third parties actually delivered any ballots for

voters, or that any Defendants actually counted any such ballots. Plaintiffs also fail to allege

adequate facts that this is likely to happen in the General Election. There is also no allegation

that the “in person” delivery requirement was ever actually violated. Accordingly, Plaintiffs fail

to state a viable claim.

        Again, there is also no basis for a declaratory judgment or § 1983 claim because Plaintiffs

fail to plead an intentional practice (as opposed to an administrative error) by the counties

regarding such ballots. See Acosta, 288 F. Supp. 3d at 644.

                iii.       Plaintiffs’ Claims of Election Boards’ Counting Absentee and Mail-in
                           Ballots That Do Not Include on The Outside Envelope A Complete
                           Declaration That Is Dated and Signed by The Elector Should Be
                           Dismissed Pursuant to Rule 12(b)(6)

        Plaintiffs seek a declaration that bars the counting of absentee and mail-in ballots that do

not include on the outside envelope a complete declaration that is dated and signed by the

elector. (AC ¶¶ 5, 192, pp. 70-72, (C) and (H)). Plaintiffs generally assert that some Defendants



                                                  17
        Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 18 of 23



counted absentee and mail-in ballots that that do not include on the outside envelope a complete

declaration that is dated and signed by the elector. (AC ¶¶ 201, 211).

       Plaintiffs, however, fail to plead a plausible claim under Iqbal and Twombly because

there are no allegations that ballots without such declarations were actually counted. Plaintiffs

are seeking relief based on conduct and harm they did not allege. Their claim must be dismissed.

       There is also no basis for a declaratory judgment because courts do not have jurisdiction

to declare that Defendants should comply with undisputed legal obligations, as Plaintiffs attempt

to do here. See Donovan ex rel. Donovan v. Punxsutawney Area Sch. Bd., 336 F.3d 211, 216

(3d Cir. 2003) (“The availability of declaratory [and injunctive] relief depends on whether there

is a live dispute between the parties.”); Prof'l Dog Breeders Advisory Council, Inc. v. Wolff, 752

F. Supp. 2d 575, 585 (E.D. Pa. 2010) (“The discretionary power to determine the rights of parties

before injury has actually happened cannot be exercised unless there is a legitimate dispute

between the parties.”). There is no dispute that absentee and mail-in ballots require signature.

       Lastly, Plaintiffs claim must be dismissed because there is again no basis for declaratory

judgment or § 1983 claim because the Amended Complaint fails to adequately to plead an

intentional practice on behalf of the Defendants. See Acosta, 288 F. Supp. 3d at 644. Any

allegations of intentionality are entirely conclusory and fail under Iqbal. (See, e.g., AC ¶ 200).

               iv.     Plaintiffs’ Claims of Uneven Treatment of Electors Who Applied for But
                       Did Not Vote an Absentee or Mail-in Ballot and Sought to Vote at their
                       Polling Place Should Be Dismissed Pursuant to Rule 12(b)(6)

       Plaintiffs seek a declaration or injunction mandating that County Election Boards permit

those electors who have applied for, but not voted, their absentee and mail-ballots to vote regular

ballots upon having the electors’ non-voted absentee and mail-in ballots spoiled at their polling

places. (AC, pp. 71-72, (F) and (K)). Additionally, Plaintiffs seek to compel County Election




                                                 18
        Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 19 of 23



Boards to deny those electors who have voted their absentee and mail-in ballots from casting any

ballot, regular or provisional. (AC, pp. 71-72, (F) and (K)).

       In support, Plaintiffs allege that the Department of State’s Guidelines misinformed the

Election Boards regarding the Election Code’s requirements. (AC ¶¶ 138-48). Many Boards

allegedly followed the misinformation provided in the Guidelines and denied electors who had

applied for but not voted their absentee or mail-in ballots the right to vote a regular ballot at the

polling locations, whereas other Boards followed the Election Code and allowed such electors to

vote a regular ballot upon the spoliation of their ballots. (AC ¶ 149). Plaintiffs also claim that

double voting occurred in Philadelphia despite the Election Code’s mandate that an elector

cannot vote both by mail-in ballot and in person. (AC ¶¶ 150-51). Plaintiffs’ entire Count VIII

is premised on these allegations. (AC ¶¶ 253-263).

       As a threshold matter, Plaintiffs’ claims regarding spoiled mail-in ballots must be

dismissed as a matter of law because Plaintiffs misinterpret the Election Code and therefore fail

to plead a plausible claim. The relevant provisions added to the Election Code allowing voters to

spoil mail-in ballots at polling places do not take effect until well after the Primary Election. Act

12 was passed which amended the Election Code, and applies to elections occurring on or after

November 2, 2020, to provide:

               [A]n elector who requests an absentee [or mail-in] ballot and who is not
               shown on the district register as having voted the ballot may vote at the
               polling place if the elector remits the ballot and the envelope containing
               the declaration of the elector to the judge of elections to be spoiled and the
               elector signs a statement subject to the penalties under 18 Pa. C.S. § 4904
               (relating to unsworn falsification to authorities).

25 P.S. §§ 3146.6(b)(3), 3150.16(b)(3). Plaintiffs’ claims are thus based on an entirely false

premise because they are trying to enforce a law that was not even enforceable at the time of the




                                                 19
        Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 20 of 23



Primary Election.    Bare allegations that “Defendants intend to repeat this practice in the

upcoming November 3, 2020 General Election” are insufficient, under Iqbal, to state a claim.

       Likewise, the allegations that some counties improperly allowed voters who returned

mail-in ballots to vote at polling places should be dismissed. Because Plaintiffs did not allege

the double counting of votes was due to fraud, the only reasonable inference is the alleged

allowance of double-counting of votes occurred by error.           Consequently, the Amended

Complaint does not sufficiently establish that any counties intend to do this in the General

Election. Moreover, there is also no basis for a declaratory judgment because courts do not have

jurisdiction to declare that Defendants should comply with undisputed legal obligations.

Punxsutawney Area Sch. Bd., 336 F.3d at 216. There is no dispute that double counting is not

permitted.

       Lastly, Plaintiffs’ claim must again be dismissed because there is no basis for declaratory

judgment or § 1983 claim because the Amended Complaint fails to adequately to plead

intentional practice on behalf of the Defendants. See Acosta, 288 F. Supp. 3d at 644.

IV.    JOINDER

       As detailed in the Introduction of this Brief, the Counties join, incorporate, and adopt the

arguments pertaining to abstention and sovereign immunity in the Bucks County Memorandum

and the failure to state a claim argument contained in the Commonwealth Memorandum.

V.     CONCLUSION

       For the reasons set forth above, the Counties request that the Court grant its Motion to

Dismiss in full and dismiss Plaintiffs’ Amended Complaint with prejudice.




                                               20
Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 21 of 23



                            Respectfully submitted,

                            BABST, CALLAND, CLEMENTS
                            and ZOMNIR, P.C.

                            /s/ Steven B. Silverman
                            Steven B. Silverman
                            PA I.D. No. 56829
                            ssilverman@babstcalland.com
                            Elizabeth A. Dupuis
                            PA I.D. No. 80149
                            bdupuis@babstcalland.com
                            Sean R. Keegan
                            PA I.D. No 316707
                            skeegan@babstcalland.com
                            Two Gateway Center, 6th Floor
                            Pittsburgh, PA 15222
                            412.394.5400

                            Counsel for Defendants, Armstrong County Board
                            of Elections, Bedford County Board of Elections,
                            Blair County Board of Elections, Centre County
                            Board of Elections, Columbia County Board of
                            Elections, Dauphin County Board of Elections,
                            Fayette County Board of Elections, Huntingdon
                            County Board of Elections, Indiana County Board
                            of Elections, Lackawanna County Board of
                            Elections, Lawrence County Board of Elections,
                            Lebanon County Board of Elections, Mercer County
                            Board of Elections, Montour County Board of
                            Elections, Northumberland County Board of
                            Elections, Venango County Board of Elections, and
                            York County Board of Elections


                            /s/ Nathan W. Karn
                            Nathan W. Karn
                            PA I.D. No. 86068
                            PACER: nkarn@eveyblack.com
                            Communication: Nkarn@blairco.org
                            401 Allegheny Street, PO Box 415
                            Hollidaysburg, PA 16648
                            814-695-7581

                            Co-Counsel for Defendant, Blair County Board of
                            Elections



                              21
Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 22 of 23



                            /s/ Joseph A. Curcillo, III
                            Joseph A. Curcillo, III
                            PA I.D. No. 44060
                            JCurcillo@dauphinc.org
                            2 South Second Street
                            Harrisburg, PA 17101
                            717-645-4930

                            Co-Counsel for Defendant, Dauphin County Board
                            of Elections


                            /s/ Michélle Pokrifka
                            Michélle Pokrifka
                            PA I.D. No. 66654
                            mpokrifka@yorkcountypa.gov
                            28 East Market Street, 2nd Floor
                            York, PA 17401
                            717-771-4777

                            Co-Counsel for Defendant, York County Board of
                            Elections


                            /s/ Thomas W. Leslie
                            Thomas W. Leslie
                            PA I.D. No. 43238
                            tleslie@co.lawrence.pa.us
                            116 N Mercer St
                            New Castle, PA 16101
                            (724) 654-8101

                            Co-Counsel for Defendant, Lawrence County Board
                            of Elections




                              22
        Case 2:20-cv-00966-NR Document 275 Filed 07/31/20 Page 23 of 23




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                          : Civil Action
PRESIDENT, INC., et al.,                     :
                                             :
                      Plaintiffs,            :
                                             : No.: 2:20-cv-966
       v.                                    :
                                             :
KATHY BOOCKVAR, et al.,                      :
                                             :
                      Defendants.            : Judge J. Nicholas Ranjan

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Brief in

Support was filed electronically and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedure.



                                                  /s/ Steven B. Silverman
